DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                             Status of claims
Claims 1-8 as amended on 12/29/2021 are pending and under examination.
Response to Arguments
Applicant’s arguments filed on 12/29/2021 with respect to the claims as amended on 12/29/2021have been fully considered and are persuasive.
Deposit requirement for the claimed strain Lactobacillus plantarum TCI378 (DSM 32451) has been met in the papers field on 12/29/2021.
The rejection of claim rejected under 35 U.S.C. 101 has been withdrawn in view of present claim amendment. 
The rejection of claims under 35 U.S.C. 103 as being unpatentable over Park et al (Journal of Applied Microbiology, 2013, 116, 145-156) has been withdrawn in view of Applicants’ arguments that the claimed stain is a novel strain and that the use of claimed stain and/or metabolites thereof obtained by culturing the strain in a medium is more effective in losing fat that the other known stains of Lactobacillus plantarum (last response pages 8-9). 
	Claims 1-8 are free from prior art and allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
January 13, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653